DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/175932 filed on February 15, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 2, 3, 8, 12, 15 and 19 have been cancelled.  Claims 1, 4-7, 9-11, 13, 14, 16-18 and 20 are pending.  Claims 1, 4, 5, 7, 9 and 14 are rejected under Non-Statutory Double Patenting.  


Allowable Subject Matter
Claims 6, 10, 11, 13, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7, 9 and 14 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 3, 5, 7, 8 and 14 of U.S. Patent No. US 10,929,474.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/175932
10,929,474 (16/356759)
Claim 1
An apparatus, comprising: a memory; and circuitry configured to: input, in response to a program operation being performed on at least a portion of a subset of data stored in the memory, identification information associated with a subset of data into a probabilistic data structure; perform, using the probabilistic data structure, an operation on the inputted identification information, wherein the operation includes: processing the inputted identification information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure; and updating each of the different counters to which the output of each respective hash function corresponds by a quantity of times the subset of data was accessed during the program operation; and proactively determine whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed using the probabilistic data structure, wherein the result of the operation performed using the probabilistic data structure corresponds to a value of each of the different counters after they have been updated by the quantity of times.


Claim 1

An apparatus, comprising: a memory; and circuitry configured to: input identification information associated with a subset of data stored in the memory into a probabilistic data structure; perform, using the probabilistic data structure, an operation on the inputted identification information, wherein the operation includes: processing the inputted identification information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure; and updating each of the different counters to which the output of each respective hash function corresponds by a quantity of pages in the subset of data on which a sense operation was performed; and proactively determine whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed by the probabilistic data structure, wherein the result of the operation performed by the probabilistic data structure corresponds to a value of each of the different counters after they have been updated by the quantity of pages.
Claim 7 
A method for operating memory, comprising: inputting identification information associated with a subset of data stored in a memory into a counting Bloom filter having a number of counters and a number of hash functions; performing, by the counting Bloom filter, an operation on the inputted identification information, wherein the operation includes: processing the inputted identification information by the number of hash functions, wherein an output of each respective hash function corresponds to a different one of the number of counters; and updating each of the different counters to which the output of each respective hash function corresponds by a quantity of times the subset of data was accessed during a program operation performed on at least a portion of the subset of data; proactively determining whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed by the counting Bloom filter; wherein the result of the operation performed by the counting Bloom filter corresponds to a value of each of the different counters after they have been updated by the quantity of times; and taking the corrective action on the subset of data upon determining to take the corrective action.
Claim 8 
A method for operating memory, comprising: inputting identification information associated with a subset of data stored in a memory into a counting Bloom filter having a number of counters and a number of hash functions; performing, by the counting Bloom filter, an operation on the inputted identification information, wherein the operation includes: processing the inputted identification information by the number of hash functions, wherein an output of each respective hash function corresponds to a different one of the number of counters; and updating each of the different counters to which the output of each respective hash function corresponds by a quantity of pages in the subset of data on which a sense operation was performed; and proactively determining whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed by the counting Bloom filter, wherein the result of the operation performed by the counting Bloom filter corresponds to a value of each of the different counters after they have been updated by the quantity of pages.
Claim 14
An apparatus, comprising: a memory; and circuitry configured to: perform a program operation on a subset of data stored in the memory; input identification information associated with the subset of data into a probabilistic data structure; perform, using the probabilistic data structure, an operation on the inputted identification information, wherein the operation includes: processing the inputted identification information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure; updating each of the different counters to which the output of each respective hash function corresponds by a quantity of times the subset of data was accessed during the program operation; and resetting each of the different counters to which the output of each respective hash function corresponds; and proactively determine whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed using the probabilistic data structure, wherein the result of the operation corresponds to a value of each of the different counters after they have been reset.
Claim 14
An apparatus, comprising: a memory; and circuitry configured to: perform a program operation on a subset of data stored in the memory; input identification information associated with the subset of data into a probabilistic data structure; perform, using the probabilistic data structure, an operation on the inputted identification information, wherein the operation includes: processing the inputted identification information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure; and resetting each of the different counters to which the output of each respective hash function corresponds; and proactively determine whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed using the probabilistic data structure.
 

Claim 4
The apparatus of claim 1, wherein updating each of the different counters includes increasing a value of each of the different counters by the quantity of times.
Claim 5
The apparatus of claim 1, wherein updating each of the different counters includes increasing the value of each of the different counters.
Claim 5
The apparatus of claim 1, wherein updating each of the different counters includes resetting a value of each of the different counters.
Claim 7
The apparatus of claim 1, wherein updating each of the different counters includes resetting a value of each of the different counters.
Claim 9
The method of claim 7, wherein the operation includes updating each of the different counters by a quantity of erase cycles performed on at least a portion of the subset of data.
Claim 3
The apparatus of claim 1, wherein the operation includes updating each of the different counters by a quantity of program and/or erase cycles performed on at least a portion of the subset of data.








     The claims of US Patent No. 10,929,474 do not explicitly teach updating each of the different counters to which the output of each respective hash function corresponds by a quantity of times the subset of data was accessed during the program operation.  

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.  Claims 1, 4, 5, 7, 9 and 14 are rejected under Double Patenting.  


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kim et al. (U.S. Patent Application 2016/0098214); teaches processor suitable for calculating a first hash value corresponding to the target region based on a first hash function, and updating an access count that is indexed by the first hash value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823. The examiner can normally be reached 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAI E BUTLER/Primary Examiner, Art Unit 2114